                                                                              cLEe sOFFICE U,s,DIST.CG JRT
                                                                                  ATCIG RLOTTESMLE,VA
                                                                                          FILED
                                        IN TH E
                           U NITED STA TES D ISTR ICT CO UR T                         02T 22 2218
                                       FO R TISE                                     JU   C,    .OJ*RK
                           W ESTERN DISTRICT OF W RGIM A                            BY;
                              C H A RL O TTESW LLE D IW SIO N

UN ITED STA TES OF A M ERICA

                                                            CA SE N O .       3:18-M J-00024
                                                                              3:18-M J-00025
BEN JAM IN DR AIQE DA LEY ,                                                   3:18-M J-00026
                                                                              3:18-517-00027
M ICH AEL PA U L M ISELIS,

TH OM AS W A LTER GILLEN ,

CO LE EV AN W H ITE

                                           O RDER

       Upon m otion ofthe United States Governm ent,by cotm seland forgood cause shown,it

ishereby,

                                         O R D ER E D

thatthe sealed docllm entslisted in the G overnm ent's m otion in the above-captioned cése

previously filed sealed betm sealed and open forinspection.

       The Clerk ofthisCourtshallcertify a copy oftltis Orderto ChtistopherK avanaugh,

A ssistantUnited StatesAttorney,255 W .M ain Street,R oom 130,Charlottesville,Virginia

22902.


              Ex -lx lo m this'
                              2-     dayoroctober, 2018.

                                                                      e        g'
                                                                               /'
                                                                               .


                                                                 .'       %

                                                    The onorablejoe1C.
                                                                     ' ppe
                                                    U ted StatesM agis ate Judge
                                                                 h
